493 S.E.2d 746 (1997)
Douglas D. ROBERTS
v.
Carroll E. SWAIN, Jr., Individually and in his position as Lieutenant, University of North Carolina Police Department; J.B. McCracken, Individually and in his position as Lieutenant, University of North Carolina Police Department; Alana M. Ennis, Individually and in her position as Public Safety Director and Chief, University of North Carolina Police Department and University of North Carolina.
No. 412P97.
Supreme Court of North Carolina.
October 2, 1997.
Sylvia Thibaut, Raleigh, for UNC, Ennis, Swain and McCracken.
Ronald W. Merritt, Chapel Hill, for Roberts.
Prior report: 126 N.C..App. 712, 487 S.E.2d 760.

ORDER
Upon consideration of the petition filed by Defendants in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of October 1997."